Judgment, Supreme Court, New York County (Stephen G. Crane, J.), rendered November 13, 1990, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of imprisonment of 5 to 10 years and 2 to 4 years, respectively, unanimously affirmed.
In this case, where credibility and not identification was the major issue, the trial court had no obligation to, sua sponte, *78give a detailed jury charge on identification (see, People v Whalen, 59 NY2d 273, 279). The trial court’s full jury charges regarding credibility and burden of proof as to each defendant and each element of the crimes charged (recharged as requested by the jury), taken as a whole, adequately conveyed to the jury that the prosecutor had the burden of proving identification beyond a reasonable doubt (see, People v Perez, 164 AD2d 839, 840, affd 77 NY2d 928). We have considered defendant’s additional arguments and find them to be both unpreserved (CPL 470.05) and without merit. Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.